DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 are canceled. Claims 11-14 are new. Claims 11-14 are under examination. 

Response to Amendment
The amendment filed on December 1, 2022 has been entered. 
Applicant amended the claims to remove the term “co-minuting” from claim 1 step g), canceling claim 3 to remove reference to the “2018 Farm Bill”, and correcting the grammatical error in claim 1 step e). 
The objection of claim 1 is withdrawn in light of the claim amendment on December 1, 2022. 
The rejection of claims 1 and 3 under 35 U.S.C. §112(b) is withdrawn in light of the claim amendment on December 1, 2022. 
Any rejection or objection not reiterated herein has been overcome by the amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow. 

Priority
This application claims priority to provisional application 62/912,930 filed on October 9, 2019. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent document CN102599004A to Hong et al., published on July 25, 2012, in view of foreign patent document EP 1407679 A1 to Sakai et al. published on April 14, 2004. 
Regarding claim 11 steps (c)-(f), Hong teaches a method of culturing fructus cannabis and Cordyceps sinensis bodies (title). Hong teaches the preparation of a fermentation medium containing 30-50% hemp seed meal, wherein the ratio of material to water is 1.2:1 (description p.2, paragraph 0009). Hong further teaches sterilizing the slurry at 121°C (equivalent to 250°F) for 60 minutes (relevant to claim 11, step c) (description p.2, paragraph 0009). Hong teaches adding the Cordyceps sinensis mycelium strain to the sterilized fermentation medium and culturing at 10°C - 30°C for 30 days (equivalent to 50°F-86°F) (relevant to claim 11, steps d and e) (description p.2, paragraph 0010). Hong further teaches drying the fermented product at 50°C (equivalent to 122°F) to constant weight (relevant to claim 11, step f) (description p.2, paragraph 0011). Hong teaches crushing the dried fermented substance into a powder (relevant to claim 11, step g) (description p.2, paragraph 0011). 
Hong does not teach dividing leaves of the cannabis into particles and mixing 1 part of shredded cannabis with 2 parts water to form a slurry, steps (a) and (b). 
However, Sakai teaches a method of producing a liquid plant extract containing plant powder (abstract). Sakai teaches that plants containing active ingredients include Cannabis sativa (description p.4, paragraph 0017). Sakai teaches preparing an extraction from plants containing an active ingredient by collecting and fermenting leaves (description p.3, paragraph 0002). Sakai further teaches crushing and shearing a plant to produce particles 0.1um to 1mm in size (description p. 9, paragraph 0045). Sakai teaches mixing the plant particles with a solvent such as water in a ratio of 1 to 100 parts water to 1 part by weight of plant (description p. 8, paragraph 0034). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted shredded Cannabis leaf particles as taught by Sakai for the hemp seed meal taught by Hong, because it would have amounted to a simple substitution of one known hemp material for another. The teachings of Hong and Sakai suggest that starting with hemp seed meal and shredded cannabis leaves represent functionally equivalent starting materials to obtain the predictable result of a cannabis-water mixture. Therefore, one would have had a reasonable expectation of success in using powdered leaves as taught by Sakai in the method of fermentation as taught by Hong to obtain the method of co-fermenting cannabis with mycelial culture of one species of mushroom of the claimed invention.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the sterilization time as taught by Hong to identify optimum conditions and obtain a sterilized product with reasonable expectation of success, by allowing more time for sterilization. The results would have been predictable to one of ordinary skill in the art as the process of sterilization was known at the time of invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the incubation time as taught by Hong to identify optimum conditions and obtain the degree of incubation desired with reasonable expectation of success, by adjusting the incubation time based on the species of cannabis and mushroom selected. The results would have been predictable to one of ordinary skill in the art because the function of time and effects on growth was known at the time of invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the drying time as taught by Hong to obtain the degree of dryness desired with a reasonable expectation of success by allowing the product to dry further by extending the drying time. The results would have been predictable to one of ordinary skill in the art as the function of time and effects on dryness were known at the time of invention. 
 Regarding claim 12, Sakai teaches the cannabis species Cannabis sativa (description p.4, paragraph 0017).  
Regarding claim 13, Hong teaches the mushroom species Cordyceps sinensis (description p.2, paragraph 0010).  
Regarding claim 14, the embodiment where the incubating temperature is 68°F is encompassed within the range of 50°F-86°F taught by Hong (description p.2, paragraph 0010). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the temperature range taught by Hong to arrive at an incubation temperature 68°F because it falls within the range of temperatures taught by Hong. 

Response to Arguments
Applicant argues that hemp seed meal is not considered to be anything like the cannabis leaves, flowers, seeds, roots etc., and is widely understood to contain negligent or no cannabinoids at all. Applicant further argues that cannabis leaves, roots, flowers etc. are in no way considered to be interchangeable with hemp see and hemp seed meal (See Remarks 12/1/22, second paragraph). 
Applicant’s arguments from December 1, 2022 have been considered but are not found persuasive. The cannabinoid content of the cannabis leaves, flowers, roots, etc. is not a claim limitation in the instant claims. Hemp seeds or hemp seed meal and cannabis leaves, flowers, roots, etc. originate from a cannabis plant. Both Hong and Sakai teach combining a cannabis plant product with water to obtain a slurry. It was known in the art at the time of invention that Cannabis plants contain active ingredients (Sakai, description p.3, paragraph 0002). It was also known in the art prior to the effective filing date of invention to co-culture a hemp product (hemp seeds) with fungus Cordyceps sinensis to obtain a co-fermented product that was then dried and powdered (Hong, description p.2, paragraphs 0009-0011). Thus, one of ordinary skill in the art would have found it obvious to substitute shredded cannabis leaves as taught by Sakai for the hemp seed meal used in the co-culturing method taught by Hong, because one of ordinary skill would reasonably expect that the substitution of one hemp-derived material for another in the method taught by Hong would predictably result in a dried co-fermented product of hemp and mushroom, as required by the claimed invention. 
(Withdrawn) Double Patenting
The provisional non-statutory double-patenting rejection of claims 1-6 over co-pending application 16/805,512 (now issued as US patent 11,510,951 on November 29, 2022) is withdrawn in light of applicant’s arguments on December 1, 2022. The limitations recited in the instant method claims are not obvious over the patented product claims of patent ‘951, because the claims of patent ‘951 are drawn to the product only and do not address the process by which the product is made.  
The provisional non-statutory double-patenting rejection of claims 1-6 over copending application No. 17/064,826 is withdrawn in light of the receipt of a Terminal Disclaimer filed on December 2, 2022. 

Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication o earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/DEEPA MISHRA/Examiner, Art Unit 1657